Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  December 12, 2006                                                                                    Clifford W. Taylor,
                                                                                                               Chief Justice

  130917 	                                                                                           Michael F. Cavanagh
  (59)                                                                                               Elizabeth A. Weaver
                                                                                                            Marilyn Kelly
                                                                                                       Maura D. Corrigan
                                                                                                     Robert P. Young, Jr.
                                                                                                     Stephen J. Markman,
  RANDALL L. ROSS,                                                                                                  Justices
           Plaintiff-Appellee,
                                                                  SC: 130917
  v                                                               COA: 262167
                                                                  Macomb CC: 2004-001913-CK
  AUTO CLUB GROUP,
           Defendant-Appellant.

  _____________________________

                                AMENDMENT TO ORDER

         On order of the Court, the order of December 8, 2006 is amended to correct a
  clerical error by adding, after the text thereof, the following:

        “Cavanagh and Kelly, JJ., would deny reconsideration.”




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 12, 2006                   _________________________________________
                                                                             Clerk